Title: To Thomas Jefferson from the District of Columbia Commissioners, 1 June 1802
From: the District of Columbia Commissioners
To: Jefferson, Thomas


            Sir,Commissioners’ Office 1st June 1802
            This being the expiring hour of Office, we leave the Books, plans, papers, Instruments and other articles belonging to the Commissioners’ Office in the custody of Mr. Munroe, our Clerk, to be delivered to the Superintendant, when appointed by the President; except the books and Vouchers requisite to compleat the Accounts in comformity to the Act of Congress; which Accounts have been commenced and progressed in as far as our time would allow.—
            We are, Sir, with Sentiments of the highest respect Yr mo. Obt. Servts
            William Thornton Alexr White
            
              Mr. Dalton’s indisposition has prevented his attendance for a few days.—
            
          